 Case 3:18-cv-02209-MO    Document 1   Filed 12/23/18   Page 1 of 7




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Of Attorneys for Ms. Wilson



              UNITED STATES DISTRICT COURT

                     DISTRICT OF OREGON

                     PORTLAND DIVISION



SUE WILSON                        Case No. 3:18-cv-2209

                  Plaintiff       COMPLAINT

      vs.                         Unlawful Trade Practices

JP MORGAN CHASE BANK              28 U.S.C. § 1332
NATIONAL ASSOCIATION
                                  Demand for Jury Trial
                  Defendant




COMPLAINT – Page 1 of 7
  Case 3:18-cv-02209-MO      Document 1     Filed 12/23/18   Page 2 of 7




                                       1.

               THE PARTIES AND JURISDICTION

      Ms. Wilson is an elderly and vulnerable citizen of Oregon as

defined at ORS 124.100(1) and ORS 646.605(4) and a borrower as

defined at OAR 137-020-0800(1).

                                       2.

      JP Morgan Chase Bank National Association (Chase Bank) is a

national association bank and a citizen of Ohio and a person as defined

at ORS 646.605(4) and a mortgage loan servicer as defined at OAR 137-

020-0800(3) that regularly conducts its mortgage servicing business in

Multnomah County, Oregon.

                                       3.

      This Court has jurisdiction under 28 U.S.C. § 1332 because the

parties are citizens of different states and the amount in controversy

exceeds $75,000 including nominal damages, punitive damages, and

attorney fees. This complaint’s allegations are based on personal

knowledge as to Ms. Wilson’s behavior and made on information and

belief as to the behavior of others.




COMPLAINT – Page 2 of 7
  Case 3:18-cv-02209-MO     Document 1    Filed 12/23/18   Page 3 of 7




                                   4.

                    FACTUAL ALLEGATIONS

      Ms. Wilson is 71 years old, disabled, and living on retirement

benefits and so the property taxes on her Portland-area home are

deferred by the State of Oregon and do not become due and payable

until she dies. Chase Bank is the mortgage servicer of Ms. Wilson’s

home loan. As of October 2018, Ms. Wilson was current on her all

mortgage payments to Chase Bank and her loan was in good standing.

                                   5.

      In November 2018 Chase Bank failed to deal with Ms. Wilson in

good faith by allegedly paying deferred property taxes unnecessarily on

Ms. Wilson’s behalf, causing an alleged shortage of several thousand

dollars in Ms. Wilson’s escrow account, causing Ms. Wilson’s mortgage

to unnecessarily fall into arrears, causing Ms. Wilson to unnecessarily

incur interest charges on an alleged past due balance. Chase Bank

falsely represented to Ms. Wilson that her escrow account was short

several thousand dollars and required payment to bring the escrow

account out of bad standing. Chase Bank falsely represented to Ms.

Wilson that her mortgage account was several thousand dollars in

arrears and required payment to bring the mortgage account out of bad

standing. Chase Bank falsely represented to Ms. Wilson that she owed

interest charges on the alleged past due balance.



COMPLAINT – Page 3 of 7
  Case 3:18-cv-02209-MO      Document 1     Filed 12/23/18   Page 4 of 7




                                    6.

      In December 2018 Chase Bank failed to deal with Ms. Wilson in

good faith by demanding and collecting money from Ms. Wilson in

excess of her regular monthly mortgage payment amount under false

pretenses.

                                    7.

      Throughout November and December 2018 Chase Bank gave Ms.

Wilson the runaround in bad faith when she called in. Chase Bank

refused in bad faith to take Ms. Wilson’s mortgage loan out of its alleged

past due status.

                                    8.

      Chase Bank’s intentional bad faith neglect of its duties as Ms.

Wilson’s mortgage servicer as alleged in this complaint was in pursuit

of profit and stood to give Chase Bank an unfair advantage over other

mortgage servicers that chose to abide by their duties to treat

customers fairly and in good faith. Chase Bank’s intentional choice to

give Ms. Wilson the run around violated the common standards

required of mortgage servicers by the Oregon community.




COMPLAINT – Page 4 of 7
  Case 3:18-cv-02209-MO     Document 1      Filed 12/23/18   Page 5 of 7




                                      9.

                        CAUSE OF ACTION

            Unlawful Trade Practices – ORS 646.638

      Chase Bank’s bad faith behavior as alleged in this complaint

willfully and intentionally violated OAR 137-020-0805, causing Ms.

Wilson ascertainable loss of money Chase Bank demanded and

collected from her in excess of her monthly mortgage payment amount.

As a result, under ORS 646.608(1)(u) by reference to ORS 646.608(4),

and ORS 646.638, Ms. Wilson requests a judgment that Chase Bank

violated Oregon’s Unlawful Trade Practice Act, nominal damages,

punitive damages of $313 million representing .001% of the market

value of Chase Bank’s publicly traded shares on Wall Street, and

reasonable attorney fees and costs.

                                      10.

      Demand for jury trial.




COMPLAINT – Page 5 of 7
  Case 3:18-cv-02209-MO    Document 1    Filed 12/23/18   Page 6 of 7




                                  11.

                      PRAYER FOR RELIEF

      Ms. Wilson seeks relief as requested in paragraph 9, and any

other equitable relief this Court may deem appropriate.


December 23, 2018


                                RESPECTFULLY FILED,

                                s/ Michael Fuller
                                Michael Fuller, OSB No. 09357
                                Lead Trial Attorney for Ms. Wilson
                                OlsenDaines
                                US Bancorp Tower
                                111 SW 5th Ave., Suite 3150
                                Portland, Oregon 97204
                                michael@underdoglawyer.com
                                Direct 503-743-7000




COMPLAINT – Page 6 of 7
 Case 3:18-cv-02209-MO    Document 1   Filed 12/23/18   Page 7 of 7




                      PROOF OF MAILING

      Under ORS 646.638(2), I declare and certify that on the date
below I caused a copy of this complaint to be mailed to the Oregon
Attorney General at the following address:


      Ellen Rosenblum
      Oregon Attorney General
      Oregon Department of Justice
      1162 Court Street NE
      Salem, Oregon 97301-4096


December 23, 2018


                              s/ Michael Fuller
                              Michael Fuller, OSB No. 09357
                              Lead Trial Attorney for Ms. Wilson
                              OlsenDaines
                              US Bancorp Tower
                              111 SW 5th Ave., Suite 3150
                              Portland, Oregon 97204
                              michael@underdoglawyer.com
                              Direct 503-743-7000




COMPLAINT – Page 7 of 7
